DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Status of the Claims
Claims 28-47 are currently pending.
Claims 28-47 are examined herein.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10435698. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are largely co-extensive, both reciting the following limitations in the base claims (the instant Claim 28):  A recombinant nucleic acid molecule comprising: a first DNA segment comprising a first transcription unit located between a first left T-DNA border .  
The only difference between the claim sets is the limitation in the instant claim 28, requiring a fifth shorter transcribable nucleic acid sequence that is located on the opposite side of, and adjacent to, said second right T-DNA border region, wherein expression of the fourth and fifth shorter transcribable nucleic acid sequences on the same transcript results in silencing of the second transcriptional unit.  Given that the claims of U.S. Patent No. 10435698 explicitly recite other similar pairings of shorter transcribable nucleic acid sequences (second and fourth, first and third) that can be located in the same transcript as a consequence of linked T-DNAs being integrated into a plant cell genome.  The addition of just one more shorter transcribable nucleic acid that can be paired with any of the four other shorter sequences, located on the opposite 
Conclusion
No Claims are allowed.
The claims are deemed to be free of the prior art.  The closest prior art is Chen, Song, et al. "A novel T-DNA vector design for selection of transgenic lines with simple transgene integration and stable transgene expression." Functional plant biology 32.8 (2005): 671-681.  However, Chen et al. does not disclose or teach a nucleic acid with the arrangement of sequences as require by the instant claims, and the recited arrangement is not otherwise obvious in view of the teachings of the prior art.  This is further evidenced by the fact that the instant claims represent the most complex sequence arrangement of the nucleic acid constructs recited in the parental applications and issued patents relative to the instant application, and those were also deemed free of the prior art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662